EXHIBIT Press release Contact: David A. Remijas, President Park Bancorp, Inc. and Park Federal Savings Bank 5400 S. Pulaski Road Chicago, IL 60632 dremijas@parkfed.com PARK BANCORP, INC. EXPANDS BOARD OF DIRECTORS AND APPOINTS ALLEN H. KORANDA TO BOARD Chicago, IL. April 23, Park Bancorp, Inc. (the “Company”) and its wholly owned subsidiary, Park Federal Savings Bank (the “Bank”), announce the expansion of the Board of Directors and the appointment of Allen H. Koranda to the Board of Directors. Mr. Koranda will fill the newly-created directorship position as a member of the class whose term expires at the Company’s 2010 Annual Meeting of Stockholders. The appointment was effective at the meeting of the Board of Directors on April 21, 2009, and had been previously approved by the Office of Thrift Supervision. Mr. Koranda was also appointed to the Board of Directors of the Bank by resolution of the Board of Directors after amending the Bank’s bylaws to increase the number of directors. That appointment is also effective on April 21, 2009. David A. Remijas, Chairman of the Board of Directors, commented, “The Board is delighted that Allen Koranda has accepted the appointment to the Board of Park Bancorp, Inc. and the Bank.
